Citation Nr: 0125685	
Decision Date: 10/31/01    Archive Date: 11/05/01

DOCKET NO.  95-31 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
back injury.

2.  Entitlement to service connection for the residuals of a 
throat injury.

3.  Entitlement to an initial compensable rating for the 
residuals of a tonsillectomy.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The veteran had active service from January 1942 to December 
1945 and from August 1950 to August 1951.  This matter comes 
to the Board of Veterans' Appeals (Board) from rating 
decisions of the Waco and Houston Regional Offices (ROs) of 
the Department of Veterans Affairs (VA).  As noted above on 
the cover page of this decision, the veteran's claims are now 
within the jurisdiction of the Houston RO.  In June 1999, the 
Board remanded the matter for additional development of the 
evidence.  


FINDINGS OF FACT

1.  A back disability was not shown in service or for decades 
thereafter and the record contains no indication of an 
association between any current back disability and the 
veteran's active service.

2.  A throat disability (other than a tonsillectomy) was not 
shown in service or for decades thereafter and the record 
contains no showing of a link between any current throat 
disability and the veteran's active service.

3.  No disabling residuals of the veteran's in-service 
tonsillectomy have been objectively identified since the 
award of service connection for residuals of a tonsillectomy.  


CONCLUSIONS OF LAW

1.  A back injury was not incurred in or aggravated by 
service, nor may such disability be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).

2.  Residuals of a throat injury was not incurred in or 
aggravated by service, nor is such disability causally 
related to or aggravated by any service-connected disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303, 3.310 (2001).

3.  The criteria for an initial compensable rating for the 
residuals of a tonsillectomy have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 4.20, 
4.31, 4.97, Diagnostic Code 6516 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board concludes that although the 
veteran's claims were decided by the RO before enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), a remand 
for additional action by the RO is not warranted as VA has 
already met its obligations to the veteran under that statute 
and its implementing regulations.  38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001); see also Duty to Assist, 
66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Consistent with the duty to assist the veteran, the Board 
remanded this matter in June 1999 for additional development 
of the evidence.  A review of the record indicates that the 
RO has completed, to the extent possible, the development 
requested by the Board in its remand.  See Stegall v. West, 
11 Vet. App. 268 (1998).

It is also noted that the RO has duly obtained all VA medical 
records pertaining to the veteran.  The veteran was also 
advised to submit or identify private medical records in 
support of his claim, but specifically refused to do so.  See 
66 Fed. Reg. 45,631 (to be codified at 38 C.F.R. § 
3.159(c)(1), (2)).  

The record shows that the RO has been unable to obtain the 
veteran's service medical records from his second period of 
active service.  See 66 Fed. Reg. 45,631 (to be codified at 
38 C.F.R. § 3.159(c)(3)).  In Hayre v. West, 188 F.3d 1327 
(Fed. Cir. 1999), the U.S. Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a grave procedural error 
involving the duty to assist could vitiate the finality of 
the adjudication of a claim of service connection.  The U.S. 
Court of Appeals for Veterans Claims (the Court) has held 
that the analysis in Hayre rested on three factors.  First, 
that the assistance sought was specifically requested.  
Second, a failure to notify the claimant that the requested 
assistance, in that case the obtaining of certain service 
medical records, had not been successful.  Third, that 
service medical records are of special importance in a claim 
for service connection.  Simmons v. West, 13 Vet. App. 501, 
506-07 (2000).

Here, the RO has unsuccessfully attempted to obtain the 
veteran's service medical records pertaining to his second 
period of service.  The veteran has been notified that his 
service medical records corresponding to this period are not 
available.  See 66 Fed. Reg. 45,630 (2001) (to be codified at 
38 C.F.R. § 3.159(c)).  Based on the RO's actions, the Board 
finds that the veteran's service medical records are 
unavailable and that further efforts to obtain those records 
would be futile.  In any event, the Board finds that the 
missing service medical records themselves are not "of 
special importance" in that they would provide no evidence 
favorable to the veteran's claim.  Simmons, 13 Vet. App. at 
506-07.  The disabilities currently claimed by the veteran 
were reportedly incurred during his first period of active 
service.  He has not indicated that any of the disabilities 
for which he seeks service connection were incurred in (or 
even shown) during second period of service or for many years 
thereafter.  Nonetheless, the Board recognizes the importance 
of supplying reasons and bases for a decision when a 
veteran's records have been lost.  O'Hare v. Derwinski, 1 
Vet. App. 365 (1991).

Under VCAA, the duty to assist also includes providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary if the evidence of record:  (A) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and (B) establishes that the veteran suffered an 
event, injury or disease in service; (C) indicates that the 
claimed disability or symptoms may be associated with the 
established event, injury, or disease in service or with 
another service-connected disability, but (D) does not 
contain sufficient medical evidence for the Secretary to make 
a decision on the claim.  See 66 Fed. Reg. 45,631 (to be 
codified at 38 C.F.R. § 3.159(c)(4)).  The requirements set 
forth in paragraph (C) could be satisfied by competent 
evidence showing post-service treatment for a condition or 
other possible association with military service.  

In this case, the Board finds that an additional VA medical 
examination or opinion is not necessary.  The veteran has 
already been afforded VA ear, nose, and throat examination in 
connection with his claim for an increased rating for 
residuals of a tonsillectomy.  The Board finds that the 
information obtained at this examination, in conjunction with 
the other evidence of record, is sufficient to rate the 
veteran's service connected disability.  

Regarding the veteran's claimed back and throat disabilities, 
as set forth in more detail below, the service medical 
records fail to establish that the veteran suffered "an 
event, injury or disease in service."  While the veteran 
claims that he sustained a back injury in service as a result 
of being pinned by a jeep, the service medical records are 
entirely silent as to any back injury, any complaint of back 
symptoms, or any back disability.  Moreover, the veteran's 
musculoskeletal system was normal at the time of his December 
1945 military separation medical examination.  

In addition, the veteran claims that he sustained a throat 
injury in service as a result of a faulty tonsillectomy.  
However, the service medical records (and the post-service 
medical evidence) are entirely negative for any indication 
that the veteran sustained an additional injury to his throat 
as a result of the in-service tonsillectomy.  In fact, at his 
December 1945 military separation medical examination, his 
throat was normal on clinical examination.  

While the veteran's assertions regarding his in-service 
injuries have been considered, the Board finds that the 
contemporaneous records are entitled to far more probative 
weight than the recollections of the veteran of events which 
occurred decades previously.  The negative clinical and 
documentary evidence in service and for many years thereafter 
is clearly more probative than the remote assertions of the 
veteran.  To summarize, the fact that the contemporaneous 
records do not provide subjective or objective evidence that 
supports the recent contention that the veteran experienced 
back and throat injuries in service is highly probative 
evidence against the claims.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991).

Thus, since the record lacks evidence establishing service 
incurrence of a back or throat injury, the Board finds that 
it is unnecessary to require the veteran to report for a VA 
medical examination or to ask a medical expert to review the 
record because any examination report or medical opinion 
could not provide competent evidence of the incurrence of a 
back or throat injury in service.  See Comments preceding 
Duty to Assist Regulations, 66 Fed. Reg. 45,626 (2001) (as to 
medical opinion evidence, for instance, a doctor cannot link 
a current condition to an injury or disease in service unless 
that injury or disease is shown to have existed).

Moreover, the Board observes that the record currently 
contains absolutely no indication that any current back or 
throat disability is related to the veteran's military 
service.  See Comments preceding Duty to Assist Regulations, 
66 Fed. Reg. 45,626 (2001) (providing that the record need 
not definitively establish a nexus between the claimed 
disability and service; rather, "the mere indication of such 
a possible association based on all the information and 
evidence of record would dictate the necessity of a VA 
medical examination or opinion to clarify this evidentiary 
point.").  Based on the foregoing, the Board finds that a VA 
medical examination or opinion is not necessary to make a 
decision on the veteran's claims.

Regarding VA's duty to inform the veteran of the nature of 
the evidence which would substantiate his claims, the Board 
notes that he has been informed on numerous occasions via 
letters, rating decisions, a Board remand, and Statements of 
the Case, of the nature of the evidence needed to 
substantiate his claims.  Thus, the Board finds that VA has 
fully satisfied its duty to the veteran under the VCAA.

In the circumstances of this case, a second remand would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.

I.  Factual Background

Service medical records pertaining to the veteran's first 
period of active service show that June 1944, he was 
hospitalized for treatment of mild, chronic bilateral frontal 
sinusitis; chronic bilateral hypertrophic tonsillitis; and 
mild arthralgia of the hips, left shoulder, and knees, cause 
undetermined.  In July 1944, a tonsillectomy was performed.  
The veteran was discharged to duty later that month.  

Subsequent service medical records show that in December 1944 
and September 1945, the veteran was treated for acute 
nasopharyngitis.  At his December 1945 military separation 
medical examination, his throat and musculoskeletal system 
were normal on clinical evaluation.  

The veteran had a subsequent period of active service.  As 
set forth above, however, medical records pertaining to this 
period of service are unfortunately unavailable.

In May 1994, the veteran filed a claim of service connection 
for residuals of a low back injury and a throat injury, both 
of which he indicated had occurred in 1944, during his first 
period of service.  He also indicated that he had had his 
tonsils removed at that time.

In May 1994, the RO contacted the veteran and asked him to 
identify the names of any physicians who had treated him for 
his claimed disabilities.  The veteran did not respond to the 
RO request and by August 1994 decision, the RO denied service 
connection for residuals of a back and throat injury.  
Additionally, the RO granted service connection for residuals 
of a tonsillectomy and assigned a noncompensable rating, 
effective May 9, 1994, the date of receipt of the veteran's 
claim.  

In October 1994, the veteran contacted the RO and indicated 
that he had been hospitalized at a VA facility for treatment 
of his service-connected disability.  He asked that the RO 
consider whether he would be entitled to increased 
compensation as a result of that hospitalization.  In support 
of the veteran's claim, the RO obtained an October 1994 VA 
hospitalization summary showing that two weeks prior to 
admission, the veteran had been seen in the outpatient clinic 
complaining of an inability to swallow, which he attributed 
to a tonsil operation performed in 1945.  In addition to 
severe dysphagia, it was noted that the veteran had atrial 
fibrillation.  He was advised to return in two weeks time for 
admission and further evaluation.  During hospitalization in 
October 1994, a barium swallow test was performed and showed 
severe esophageal spasm as well as some weakness of the upper 
pharyngeal muscles causing some aspiration into the lung.  
The diagnoses on discharge were dysphagia and rapid chronic 
atrial fibrillation.

By July 1995 rating decision, the RO again denied a 
compensable rating for residuals of a tonsillectomy, finding 
that the veteran's dysphagia had not been shown to be a 
residual of in-service tonsillectomy or part and parcel of 
his service-connected disability.  

The veteran appealed the RO determinations, claiming that in 
1944, while unloading a jeep from an airplane, he became 
pinned between the jeep and the floor of the airplane, 
causing back injury.  He indicated that since there were no 
medical personnel present during the incident, it had not 
been recorded in his medical records.  Also, he indicated 
that he had not disclosed his injury before because "[y]ou 
cannot get a Job with Back Problems."  He also claimed that 
the physician who had treated him during his October 1994 VA 
hospitalization had advised him that his dysphagia problems 
were due to a faulty tonsillectomy in service.

On VA medical examination in February 1998, the veteran 
reported that at the time of his in-service tonsillectomy, 
military surgeons had removed more tissue than they should 
have.  He claimed that since then, he had had intermittent 
trouble breathing as well as mild trouble swallowing.  On 
objective examination, the veteran had no symptoms of chronic 
sinusitis, no discharge, no allergy attacks, and no speech 
impairment.  He had no nasal obstruction or deviation and the 
throat was normal and clear.  The diagnosis was no 
abnormality of the nose.  

The veteran underwent a VA ear, nose, and throat examination 
in March 1998.  At that time, he again reported that he had 
been advised that "too much tonsil" had been removed at the 
time of his in-service tonsillectomy.  The ear, nose, and 
throat examination, however, revealed no abnormality.  The 
nasopharynx, tonsil area, tongue, mouth, hypopharynx and 
larynx were all normal.  X-ray films of the sinuses was also 
normal.  The diagnosis was no abnormality of the ears, nose 
and throat.  

In September and October 1998 letters, the RO advised the 
veteran to submit or identify additional private medical 
records in support of his claim, before his appeal was 
certified to the Board.  In a November 1998 letter, the 
veteran indicated that he refused to release his private 
medical records to VA.  

In June 1999, the Board remanded the matter to the RO to 
obtain additional VA clinical records.  In addition, the 
Board requested that the RO contact the VA physician who had 
treated the veteran in October 1994, for clarification as to 
whether he had informed the veteran that his dysphagia was 
causally related to the tonsillectomy performed in July 1944, 
or whether this merely represented the veteran's theory as to 
the cause of such medical problems. 

Pursuant to the Board's remand, the RO obtained three 
additional volumes of VA clinical records, dated from October 
1985 to April 2000.  These records show that the veteran was 
treated during this period for a number of conditions 
unrelated to this appeal, including prostate cancer, carotid 
stenosis, myelomonocytic leukemia, and chronic obstructive 
pulmonary disease.  

In pertinent part, these records show that in October 1985, 
the veteran was hospitalized for treatment of a hernia.  At 
that time, examination of his throat was negative and the 
veteran denied dysphagia.  Examination of his musculoskeletal 
system was also normal, although the veteran reported 
occasional stiffness in his shoulders, elbows, and wrists.  
No complaints or abnormalities pertaining to the back were 
recorded.  

Subsequent clinical records show that in May 1994, 
approximately the same time the veteran filed his claim for 
VA benefits, he sought treatment for a backache.  The 
diagnosis was degenerative arthritis of the spine.  In 
October 1994, he reported that in 1943, while getting a jeep 
out of an airplane, he experienced low back pain.  He 
indicated that he had applied an ace bandage around his 
waist, which had relieved his symptoms.  Since that time, he 
reported that he had had acute exacerbations of low back pain 
"on and off."  The impression was chronic low back pain.  
Subsequent X-ray examination of the lumbosacral spine in 
October 1994 was normal.  The height and alignment of the 
vertebral bodies were normal and the disc spaces were well 
preserved.  

Also in October 1994, the veteran was hospitalized in 
connection with complaints of epistaxis and thrombocytopenia.  
At that time, it was noted that he had previously been 
hospitalized for evaluation of dysphagia, which had been 
present for a number of years.  During his stay on 
readmission, the veteran underwent gastrointestinal 
evaluation which revealed Schatzki's ring and paresis of the 
upper pharyngeal muscles, contributing to dysphagia.  It was 
felt that the veteran would benefit from a speech pathologist 
consultant and orientation of swallowing mechanism.  The 
veteran was discharged in November 1994.  The pertinent 
diagnoses at that time included degenerative arthritis.  Also 
diagnosed was dysphagia, secondary to esophageal spasm, 
Schatzki's ring and mild paresis of the pharyngeal muscles.  

In January 1995, the veteran again complained of backache.  
In February 1995, a whole body bone imaging revealed 
osteoblastic metastatic disease versus benign bone 
abnormalities of the skull, and inflammatory degenerative 
joint disease involving shoulders, sternoclavicular joints 
and sacroiliac joints.  

In response to the RO request for additional information, in 
October 1999, the VA physician who had treated the veteran 
for dysphagia in October 1994 stated that at no time did he 
tell the veteran that his dysphagia was causally related to 
his in-service tonsillectomy.  He noted that the discharge 
summary clearly noted that it was the veteran who felt that 
his dysphagia was due to the tonsillectomy.  

II.  Law and Regulations - Service Connection Claims

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2001).

Where a veteran served 90 days or more during a period of war 
and certain chronic diseases (including arthritis) becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309 (2001).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for disability which 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Moreover, the 
Court has held that where a service-connected disability 
causes an increase in, but is not the proximate cause of, a 
nonservice-connected disability, the veteran is entitled to 
service connection for that incremental increase in severity 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet.App. 439, 448 (1995).

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 
3.304(d); see also VA O.G.C. Prec. Op. No. 12-99, 65 Fed. 
Reg. 6256-58 (2000).  In this case, however, because none of 
the disabilities claimed by the veteran were incurred in 
combat service, nor does he so contend, the provisions of 38 
U.S.C.A. § 1154(b) are not applicable.

VA shall consider all information and lay and medical 
evidence of record in a case before the Secretary with 
respect to benefits under laws administered by the Secretary.  
When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C. § 5107(b) (West 1991 & Supp. 
2001); see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990) (holding that a claimant need only demonstrate that 
there is an "approximate balance of positive and negative 
evidence" in order to prevail).

III.  Analysis - Service connection claims

The veteran has claimed entitlement to service connection for 
the residuals of a back injury and a throat injury (other 
than the residuals of a tonsillectomy, which are already 
service-connected).  He claims that these injuries occurred 
in 1944, during his first period of active service.  

As set forth above, the veteran's service medical records are 
entirely negative as to any back injury, any complaint of 
back symptoms, or any back disability.  Likewise, the service 
medical records are negative for any indication of a throat 
injury, including as a result of a tonsillectomy.  In fact, 
at the time of the veteran's December 1945 military 
separation medical examination, his throat and 
musculoskeletal system were normal on clinical evaluation.  
Again, while the Board has considered the veteran's recent 
assertions to the effect that he sustained back and throat 
injuries in service, the contemporaneous medical records are 
assigned far more probative weight.

The Board also observes that the record is silent for any 
throat or back disability for many years after the veteran's 
separation from active service.  For example, degenerative 
arthritis and a throat disability (dysphagia) were not noted 
until 1994, approximately forty-three years after his 
separation from his second period of active service and 
approximately fifty years after the time of the claimed 
injuries.  Additionally, the record contains no indication 
that these current disabilities are associated with the 
veteran's military service, any incident therein, or any 
service-connected disability.  While the veteran has 
speculated that his current throat and back disabilities had 
their inception in service, such opinion is clearly a matter 
for an individual with medical knowledge and expertise.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In fact, it is noted that while the veteran has claimed that 
he was advised by his VA physician that his current dysphagia 
was related to his in-service tonsillectomy, that physician 
has unequivocally indicated that he did not so inform the 
veteran.  Rather, he indicated that such opinion was the 
veteran's own unsubstantiated theory.  It is also noted that 
other medical evidence of record attributes the veteran's 
dysphagia to esophageal spasm, Schatzki's ring and mild 
paresis of the pharyngeal muscles, not an in-service 
tonsillectomy or other throat injury.  Again, there is 
absolutely no indication of record that the veteran's current 
dysphagia, any other throat symptom or disability, or any 
back symptom or disability is related to his military 
service, any incident therein, or any service-connected 
disability.  

Thus, while the Board has considered the veteran's theory, 
his lay assertions, standing alone, do not outweigh the other 
evidence of record which is negative for notations of a back 
or throat disability in service or for decades thereafter.  
In the absence of a back or throat disability in service, for 
many years thereafter, or of any indication of a relationship 
between any current back or throat disability and military 
service, the Board finds that service connection for 
disabilities of the back and throat is not warranted.  

In reaching this decision, the Board acknowledges that the VA 
is statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate balance 
of positive and negative evidence regarding the merits of an 
outstanding issue.  However, that doctrine is not for 
application here because the preponderance of the evidence is 
against the veteran's claims.  Gilbert, supra; 38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).

IV.  Entitlement to an initial compensation rating for 
residuals of a tonsillectomy

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2001).  Any 
reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  38 C.F.R. § 4.3 (2001).  

When an unlisted condition is encountered it will be 
permissible to rate under a closely related disease or injury 
in which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies will be avoided, as will the use of 
analogous ratings for conditions of doubtful diagnosis, or 
for those not fully supported by clinical and laboratory 
findings, nor will ratings assigned to organic diseases and 
injuries be assigned by analogy to conditions of functional 
origin.  38 C.F.R. 4.20 (2001).

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14 (2001).  
Notwithstanding the above, VA is required to provide separate 
ratings for separate manifestations of the same disability 
which are not duplicative or overlapping.  See Esteban v. 
Brown, 6 Vet. App. 259, 261 (1994).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55 (1994), 
that compensation for service-connected injury is limited to 
those claims which show present disability and held:  "Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary importance."  Id. at 58.  

More recently, however, the Court determined that the above 
rule is inapplicable to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  At the time of an initial 
award, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet.App. 119 
(1999). 

In exceptional cases where the schedular evaluations are 
found to be inadequate, the Under Secretary for Benefits or 
the Director, Compensation and Pension Service, upon field 
station submission, is authorized to approve on the basis of 
the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability.  The governing norm in these exceptional cases 
is: a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent period of 
hospitalizations as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2001).

There is no diagnostic code specifically applicable to rating 
the residuals of a tonsillectomy.  Thus, the RO has rated the 
veteran's disability by analogy.  See 38 C.F.R. § 4.20 (where 
the regulations provide no specific rating for a disorder, it 
is permissible to rate under a closely related disease in 
which the functions affected, anatomical localization and 
symptomatology are closely analogous).

In this case, the RO has assigned an initial noncompensable 
disability evaluation under 38 C.F.R. § 4.97, Code 6520, 
pertaining to stenosis of the larynx.  Under the regulations 
effective prior to October 7, 1996, a 10 percent evaluation 
was warranted for mild stenosis of the larynx with dyspnea on 
heavy exertion.  38 C.F.R. § 4.97, Code 6520 (1996).  A 30 
percent evaluation for stenosis of larynx required evidence 
of moderate impairment of respiration and dyspnea on moderate 
exertion.  Id. A 60 percent evaluation for stenosis of larynx 
required severe impairment of respiration and dyspnea on 
slight exertion.  Id.

The revised rating criteria provide a 10 percent evaluation 
for stenosis of the larynx when forced expiratory volume in 
one second (FEV-1) is from 71 to 80 percent of predicted 
value, with Flow-Volume Loop compatible with upper airway 
obstruction.  38 C.F.R. § 4.97, Code 6520 (2001).  Stenosis 
of the larynx warrants a 30 percent evaluation where there is 
an FEV-1 of 56- to 70-percent predicted, with Flow-Volume 
Loop compatible with upper airway obstruction.

In this case, however, there is no objective indication that 
the residuals of the veteran's in-service tonsillectomy 
includes stenosis of the larynx or any impairment of 
breathing.  For example, on VA medical examination in 
February 1998, the veteran reported symptoms of trouble 
breathing and swallowing.  On examination, however, his 
throat was normal and clear.  Likewise, on VA medical 
examination in March 1998, the veteran's larynx was normal, 
without notation of stricture or stenosis.  In addition, the 
remaining medical evidence of record is entirely negative for 
notation of stenosis of the larynx or any impairment of 
breathing, attributable to the in-service tonsillectomy.  
Thus, the criteria for a compensable rating under either the 
old or new provisions of Code 6520 have not been met.

There are other diagnostic codes that potentially relate to 
residuals of a tonsillectomy; the veteran is entitled to be 
rated under the code which allows the highest possible rating 
for the clinical findings shown on objective examination.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  For example, 
the Board has considered the potential application of 38 
C.F.R. § 4.97, Codes 6515 (laryngitis, tuberculosis, active 
or inactive), 6516 (chronic laryngitis); 6518 (laryngectomy, 
total), 6519 (aphonia, complete organic), and 6520 (pharynx, 
injuries).  

However, the record does not show, nor does the veteran 
contend, that his service-connected residuals of a 
tonsillectomy is manifested by laryngitis, a laryngectomy, 
aphonia, or an injury to the pharynx.  Again, the evidence 
shows that the veteran has no objective identifiable 
residuals of the in-service tonsillectomy.  Rather, a 
complete VA ear, nose, and throat examination was entirely 
normal, with a normal nasopharynx, tonsil area, tongue, 
mouth, hypopharynx, and larynx.  

It is noted that the veteran claims that he has trouble 
swallowing as a result of his in-service tonsillectomy.  
Indeed, post-service medical evidence shows that he has been 
treated for dysphagia; however, the preponderance of the 
evidence reveals that the veteran's dysphagia is not part and 
parcel of the service-connected residuals of a tonsillectomy.  
Thus, the Board may not consider those symptoms in rating the 
service-connected disability.  38 C.F.R. § 4.14 (2001).

The Board has also considered assigning a separate 
compensable rating for a surgical scar, as a residual of the 
in-service tonsillectomy; however, the evidence of record 
(both objective and subjective) is wholly negative for 
indications of a symptomatic surgical scar.  Under the facts 
of this case, a separate compensable rating is not warranted.  
38 C.F.R. § 4.118, Codes 7800, 7803, 7804, 7805 (2001).

The Board has also considered whether an extraschedular 
rating with regard to the veteran's service-connected 
disability is warranted.  38 C.F.R. 3.321(b)(1) (2001).  But, 
there is no evidence of marked interference with employment 
or frequent periods of hospitalization due to residuals of a 
tonsillectomy and the veteran has made no assertions to that 
effect.  Thus, an extraschedular rating for this disability 
is not warranted.  Bagwell v. Brown, 9 Vet. App. 337 (1996).

Based on the evidence of record, the Board concludes that the 
veteran's residuals of a tonsillectomy is properly rated as 
zero percent disabling and the preponderance of the evidence 
is against the claim for an initial compensable rating.  The 
Board notes that the level of impairment caused by the 
service-connected residuals of tonsillectomy have been 
consistent since the initial grant of service connection.  
Thus, there is no basis for the assignment of staged ratings 
noted in Fenderson.  


ORDER

Service connection for the residuals of a back injury and 
residuals of a throat injury is denied.

An initial compensable rating for the residuals of a 
tonsillectomy is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

 

